Citation Nr: 0713751	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  What evaluation is warranted for hypertension?

2.  Entitlement to an increased evaluation for coronary 
artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, denying the veteran's claim for an 
increased rating for hypertension with coronary artery 
disease. 

Service connection was initially granted for hypertension in 
April 1991 and evaluated as noncompensably disabling.  By 
rating action in November 1994 the rating for hypertension 
was increased to 10 percent.  

In June 1995 the rating for hypertension was amended to 
include coronary artery disease.  The rating was increased 
from 10 percent to 100 percent from March 15, 1995.  By 
rating action in January 1996 the 100 percent rating was 
continued until June 1, 1996, at which date a permanent 30 
percent rating was assigned. 

In December 2003 and November 2005, the Board remanded the 
veteran's appeal for further evidentiary development.

As discussed below the Board has determined that separate 
ratings must be assigned for hypertension and for coronary 
artery disease pursuant to 71 Fed.Reg. 52457, 52460 (Sep. 6, 
2006).  As such, the claims are amended as shown on the title 
page, and the hypertension issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

The record raises the issue of entitlement to service 
connection for diabetes mellitus secondary to in-service 
herbicide exposure.  It also raises the issue of entitlement 
to a temporary total disability evaluation pursuant to 
38 C.F.R. § 4.30 (2006), based on cardiac stenting in 
September 2005.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The veteran's coronary artery disease is manifested by a 
history of intermittent chest pains which is not related to 
exertion. There is no evidence of congestive heart failure.  
There is no shortness of breath, presyncope, syncope, 
paroxysmal nocturnal dyspnea, orthopenea, palpitations, or 
ankle swelling. The veteran was able to obtain a workload 
capacity of 7+ metabolic equivalents with an ejection 
fraction of 66 on examination.  

2.  The preponderance of the evidence is against showing that 
the veteran's coronary artery disease acting alone has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a higher schedular or extraschedular 
evaluation for coronary artery disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7005 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2004 and 
December 2005 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish an 
effective date.  The claim was readjudicated in a November 
2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date is harmless because the preponderance of 
the evidence is against the claim.  Hence, any question 
regarding what effective date would be assigned is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Background

Private medical records dated in April 1995 from the 
Aroostook Medical Center revealed that the veteran was 
admitted, in pertinent part, for unstable angina; coronary 
artery disease with two vessel obstructive disease; chronic 
systemic hypertension, and diabetes.  It was noted he had 
recently undergone a cardiac catherization at the VA Medical 
Center, West Roxbury, Massachusetts.  Later that month he 
underwent a coronary artery bypass graft at the VA Medical 
Center.
 
In June 1995, the veteran's service connected disorder was 
expanded to include coronary artery disease, and the rating 
was increased to 100 percent from March 15, 1995.

By rating action in January 1996 the 100 percent rating was 
confirmed until June 1, 1996, at which date it would continue 
as 30 percent disabling (minimum) per the rating criteria 
then in effect for residuals of coronary artery bypass 
surgery. 38 C.F.R. § 4.104, Code 7017 (1998). 

In a May 1996 VA examination, the examiner noted a long 
standing history of hypertension and diabetes mellitus.  The 
veteran had a history of numerous episodes of atypical and 
noncardiac related chest pain since the April 1995 cardiac 
catherization and bypass grafting.  In late August 1995, he 
underwent a recatherization and had since been maintained on 
conservative treatment.  The examiner noted the veteran's 
reported symptoms were frequent chest pressure with or 
without exertion.  He did a fair amount of walking, 
occasionally stopping to rest due to chest discomfort.   
Examination revealed the veteran was in no acute distress.  
Pulse was 64 and regular, with normal S1 and S2 heart sounds 
without murmurs.  The pertinent diagnosis was 
arteriosclerotic cardiovascular disease, status post 
myocardial infarction, and status post coronary artery bypass 
graft.
  
In December 1997, the veteran was hospitalized for two days 
at Aroostook Medical Center for treatment of chest pain.  
Physical examination revealed the appellant's blood pressure 
to be within normal limits.  The pertinent diagnoses were 
ischemic chest pain with electrocardiogram changes consistent 
with a possible subendocardial myocardial infarction, 
unstable angina, arteriosclerotic heart disease, and status 
post coronary artery bypass graft.

In a January 2001 discharge summary from the Cary Medical 
Center, Caribou, Maine, it was noted that the veteran had 
been hospitalized for chest pain and questionable unstable 
angina.  He had developed right sided chest discomfort 
lasting several minutes at a time.  Nitroglycerin did not 
relieve the pain.  He had been seen at the Aroostook Medical 
Center and treated with morphine sulfate intravenously, and 
transferred to Cary Medical Center.  

When transferred to the Cary Medical Center he appeared to be 
in no distress, and his pressure was within normal limits.  
His pulse rate was 56 with a normal heart rate and rhythm.  
There was mild bradycardia.  Radiology studies revealed 
borderline cardiomegaly, and evidence of previous bypass 
surgery.  The studies were otherwise unremarkable.  An 
electrocardiogram revealed mild sinus bradycardia, a mild 
first degree arteriovenous block, and likely old inferior 
myocardial infarction.  Chemistry studies were unremarkable.  
The veteran had no recurrence of chest pain while 
hospitalized.  He did report a history of occasional 
belching, and he wondered if indigestion or gas brought on 
his discomfort.  The examiner ruled out an acute myocardial 
infarction.  It was opined that the chest pain probably was 
not angina, but an unspecified chest pain, etiology most 
likely either gastroesophageal reflux disease or 
musculoskeletal.  

The appellant was again hospitalized at the Aroostook Medical 
Center in October 2001.  He reported complaints of a rapid 
heart rate.  Physical examination revealed the heart to 
demonstrate a regular rate and rhythm. 

At a June 2002 VA examination, the examiner noted that the 
veteran was employed working five days a week as a 
receptionist.  He drove a car and performed all activities of 
daily living.  He reported increased angina and took 
nitroglycerin tablets three to four times weekly.  In 1997, 
he reportedly underwent another cardiac catherization.  In 
September 2001, he underwent a stress test in which he 
exercised to 10 metabolic equivalents without any ischemic 
changes or angina symptoms. He had no symptoms of congestive 
heart failure. His hypertension was considered to be well 
controlled.  Stress testing revealed the appellant able to 
exercise to 10 metabolic equivalents.  His ejection fraction 
was 69 percent.  The diagnosis was coronary artery disease, 
status post coronary artery bypass graft.

At a February 28, 2005 VA examination the examiner reviewed 
the service and post service medical records.  He noted that 
the veteran was employed seasonally, and his daily activities 
were not restricted.  Radiology tests revealed the cardiac 
size was within normal limits with no evidence of congestive 
heart failure. Review of the medical records revealed:

A September 2001 stress test in which the 
veteran exercised to 10 metabolic 
equivalents (METS) without any ischemic 
changes or symptoms.  His ejection 
fraction was 69 percent. 

A July 15, 2002 entry noting 10 METS.  A 
small reversible apical perfusion defect 
was noted.  The ejection fraction was 69 
percent.

A July 17, 2002 entry noting a Bruce 
thallium-average exercise tolerance.

An October 2002 entry noting coronary 
artery disease relatively asymptomatic, 
and diabetes not well controlled.

A March 2004 entry noting a little chest 
pain on and off for the past few weeks.

An August 2004 entry noting frequent 
chest pains believed to be chronic 
angina. The examiner noted that it was 
hard to quantify the veteran's 
restrictions and recommended he should 
work no more than 8 hours a day and he 
should avoid lifting more than 45-50 
pounds.  

The examiner noted that since the last rating examination in 
2002 the veteran had not suffered a myocardial infarction, 
stroke, episode of congestive heart failure, and had not 
required any invasive procedures including cardiac 
catherization, coronary artery bypass graft, or stent.  His 
chest pains were not related to exercise. He had rare 
shortness of breadth, paroxysmal nocturnal dyspnea, 
orthopenea, palpitations, or ankle swelling related to his 
heart disorder.  Cardiac examination revealed regular rate 
and rhythm, no murmurs, or gallops, and no carotid or 
abdominal bruits.  His blood pressure was recorded as 98/54, 
98/68, and 98/70.  Pulse was 80 and regular.  A stress test 
revealed 7+ METS with exercise induced ischemia, and an 
ejection fraction of 66 percent. The diagnoses were 
hypertension well controlled on medications, and coronary 
artery disease with no evidence of congestive heart failure.

After being admitted to Aroostook Medical Center in September 
2005, the appellant was transferred to a VA Medical Center 
for cardiac catherization.  During that procedure he 
underwent successful stenting of a diagonal graft. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

a.  Coronary artery disease

The veteran's primary symptom is chest pain which sometimes 
occurs on a daily basis.  The veteran has undergone several 
stress tests and echocardiograms during this period.  In 
addition, he has undergone several cardiac catheterizations.   
Significantly, findings have been negative or minimal.  The 
testing indicated that the veteran's chest pains were not 
related to physical exertion. Moreover, several examiners 
have opined that they are not related to a cardiac condition.    

The medical records reveal that the veteran was seasonally 
employed and his activities of daily living were not 
restricted by his heart condition.  Radiology evaluation 
revealed that the cardiac size to be within normal limits 
without evidence of congestive heart failure. 

During this appellate period the veteran exhibited exercise 
work loads of between 7+ METS to 10 METS with ejection 
fractions between 66 and 69 percent.  The examiner noted that 
it was hard to quantify the veteran's restrictions but it was 
recommended that he should not work more than 8 hours a day 
and he should avoid lifting more than 45-50 pounds.  

The veteran currently is rated 30 percent under the rating 
criteria for coronary artery disease.  In order for the 
veteran to receive the next higher 60 percent evaluation 
under this rating criteria, there must be arteriosclerotic 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METS but not greater than 5 METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncopes, or left ventricular 
dysfunction, with an ejection factor of 30-50 percent.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2006).  

In his case, there is no competent evidence of congestive 
heart failure, and the veteran has consistently exhibited a 
workload of 7+ METS or greater. The veteran's chest pain has 
been determined not to be related to exertion, and he is 
healthy enough to work up to 8 hours a day and lift less than 
45 to 50 pounds.  Therefore, there is no basis for a higher 
evaluation under these criteria.  Accordingly, entitlement to 
a schedular rating in excess of 30 percent for coronary 
artery disease is denied.  

Extraschedular Considerations

The Board considered the application of 38 C.F.R. § 3.321 (b) 
(1). Although the veteran has described his coronary artery 
disease as being more severe than indicated by the rating 
criteria assigned, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards. Id. There simply is no objective evidence that his 
coronary artery disease acting alone has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.

There is no evidence that arteriosclerotic heart disease has 
resulted in frequent hospitalizations during the time period 
relevant to this appeal.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account. The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes the criteria for submission for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321 
(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's statements.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Therefore, the veteran's and his representative's 
statements addressing the severity of the coronary artery 
disease are not probative evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt. As the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claims 
must be denied.


ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease is denied.


REMAND


Pursuant to 71 Fed.Reg. 52457, 52460 (Sep. 6, 2006), 
hypertension is to be rated separately from hypertensive 
heart disease and other types of heart disease.  As the 
current rating combines the veteran's hypertension with his 
coronary artery disease in a single rating, and as the RO has 
not had an opportunity to initially consider what separate 
rating is warranted for hypertension, further development is 
in order.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this case is REMANDED for the following action:

After reviewing all of the evidence of 
record, and affording the appellant the 
right to submit additional evidence, the 
RO must initially assign a separate 
rating for hypertension.  

Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


